       Case: 3:21-cv-00454-wmc Document #: 12 Filed: 09/09/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TONY BERGER,

                            Plaintiff,                       OPINION AND ORDER
       v.
                                                                  21-cv-454-wmc
WOOD COUNTY SHERIFFS
DEPT, WOOD COUNTY D.A.
OFFICE, BRANDON CHRISTANSON,
ERIC MARTEN, and ADA DANIEL M.
McGRATH,

                            Defendants.


       Pro se plaintiff Tony Berger has sued defendants under 42 U.S.C. § 1983, alleging

Fourth, Sixth, and Fourteenth Amendment violations arising out of the investigation and

prosecution of a domestic violence complaint. Specifically, Berger claims that on May 1,

2020, defendant Officers Brandon Christanson and Eric Marten came to his home, arrested

him without probable cause, and unlawfully searched his home and seized a firearm. (Dkt.

#1 at 4-5.) Then, alleges Berger, defendants Assistant District Attorney (“ADA”) Daniel

M. McGrath and the Wood County District Attorney’s Office prosecuted him maliciously,

without any evidence, only to dismiss the case without prejudice in March 2020. (Dkt.

##1 at 5, 1-1 at 1, 1-7 at 1.)

       Before the court is McGrath’s motion to dismiss Berger’s claims against him under

Federal Rule of Civil Procedure 12(b)(6), asserting that he is immune as an ADA for his

prosecutorial actions. (Dkt. #4.) The motion is well taken, and will be granted for the
        Case: 3:21-cv-00454-wmc Document #: 12 Filed: 09/09/21 Page 2 of 4




following reasons.1



                                             OPINION

       Dismissal of a plaintiff’s claims under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558 (2007). Relevant here, a prosecutor enjoys absolute

immunity from civil suit under § 1983 for damages “in initiating a prosecution and in

presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). This immunity

shields a prosecutor “even if he initiates charges maliciously, unreasonably, without

probable cause, or even on the basis of false testimony or evidence.” Henry v. Farmer City

State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986); see also Archer v. Chisholm, 870 F.3d 603,

612 (7th Cir. 2017) (“Prosecutors are absolutely immune for actions they undertake in

their capacities as prosecutors, even including malicious prosecution unsupported by

probable cause.”).

       Plaintiff’s allegations indicate that he seeks to hold the ADA and the DA’s office

liable for deciding to pursue charges and then prosecuting the criminal case against him,

which he cannot do under § 1983. Here, plaintiff alleges that the prosecutor “chose to




1
  McGrath also notes, correctly, that the Wood County D.A.’s Office cannot be sued under § 1983.
(Dkt. #4 at 2.) Berger responds that “[e]very entity is suable” for a civil rights violation, but that
is not so. (Dkt. #6 at 1.) A district attorney’s office “is merely a division of the state of Wisconsin,
and a state is not a ‘person’ that can be sued under § 1983.” Omegbu v. Milwaukee Cnty., 326 F.
App’x 940, 942 (7th Cir. 2009); see also Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 679 (E.D.
Wis. 1999) (the Kenosha County D.A.’s Office is not a suable entity). Accordingly, the court will
dismiss Berger’s claims against this defendant as well. Cf. Rowe v. Shake, 196 F.3d 778, 783 (7th
Cir. 1999) (“[D]istrict courts have the power to screen complaints filed by all litigants, prisoners
and non-prisoners alike, regardless of fee status.”).

                                                   2
       Case: 3:21-cv-00454-wmc Document #: 12 Filed: 09/09/21 Page 3 of 4




keep my rights denied for almost a whole year knowing that my civil rights were infringed

upon” and despite the victim’s impact statement denying she had been threatened or

harmed, opining that the search and seizure were unlawful, and admitting to taking

medication and using alcohol. (Dkt. ##1 at 5, 1-7 at 1.) Plaintiff similarly asserts in

response to defendant’s motion that the victim was not credible, and that defendant

ignored exonerating testimony.       (Dkt. #6 at 1.) Plaintiff supports his claim also by

pointing to the criminal prosecution itself, asking the court to review the docket history of

his Wood County criminal case “to see how this prosecutor continually” kept violating his

right to life, liberty, and property.2 (Dkt. #10 at 1.) But even though he is alleging there

was no merit to the state’s case, plaintiff still cannot proceed against this defendant for

acts “intimately associated with the judicial phase of the criminal process,” such as

“presenting the State’s case,” Imbler, 424 U.S. at 430-31, or for “filing and amending

criminal charges,” Jones v. Cummings, 998 F.3d 782, 788 (7th Cir. 2021), or “the

professional evaluation of the evidence assembled by the police,” Buckley v. Fitzsimmons,

509 U.S. 259, 273 (1993).

       Plaintiff cites no contrary authority, but argues that as a matter of principle, there

should not be “immunity when Civil Rights have been broken under the Constitution of

the United States.” (Dkt. #6 at 1.) Indeed, “this immunity does leave the genuinely

wronged defendant without civil redress against a prosecutor whose malicious or dishonest



2
  Plaintiff references Wood County Case Number 2020CF383. (Dkt. #10 at 1.) Case details
publicly available online through the Wisconsin Circuit Court Access Program indicate, among
other events, that a complaint was filed against plaintiff on May 19, 2020, that he was charged
with operating a firearm while intoxicated, disorderly conduct, and strangulation and suffocation,
and that the case was dismissed without prejudice on the state’s motion on March 20, 2021.

                                                3
       Case: 3:21-cv-00454-wmc Document #: 12 Filed: 09/09/21 Page 4 of 4




action deprives him of liberty.” Imbler, 424 U.S. at 427. However, as the United States

Supreme Court has explained, the “broader public interest” is well served by granting civil

immunity and thus generally ensuring “the vigorous and fearless performance of the

prosecutor’s duty that is essential to the proper functioning of the criminal justice system.”

Id. at 428-29 (explaining the policy rationales that underlie the doctrine of absolute

prosecutorial immunity and what checks on prosecutors remain).

       Accordingly, defendant McGrath’s motion to dismiss will be granted.



                                          ORDER

       IT IS ORDERED that:

       1) Defendant ADA Daniel M. McGrath’s motion to dismiss (dkt. #4) is
          GRANTED.

       2) Defendants McGrath and Wood County D.A. Office are DISMISSED from this
          action.

       Entered this 9th day of September, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              4
